DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10 of U.S. Patent No. 10,214,445 and in view of Baca et al. (US 2012/0281292 – cited by applicant).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites an article with a substrate with a pattern coating and wherein when a strain is applied to the article, the article exhibits a failure strain of 0.5% or greater, and the pattern coating comprises a bimodal distribution of coating thickness comprising a lower-mode of 0-20 nm and a higher-mode of 50-5000 nm, and the coating covers at least about 20% of the surface area and the pattern is continuous.  This is patentably indistinct of claim 1 of the ‘445 patent which recites an article with a substrate and a patterned coating where the article displays a failure strain of 0.5% or greater and the patterned coating comprises a lower-mode of 10-90 nm and a higher-mode of 50-5000 nm and the patterned coating covers at least about 20% of the surface area of the substrate.  Claim 1 of the ‘445 patent recites subject matter overlapping and renders obvious that which is claimed.
Instant claim 2 recites a lower-mode thickness of about 0-10 nm overlapping claim 1 of the ‘445 patent.  Instant claims 3-4 recite elastic modulus ranges overlapping claim 10 of the ‘445 patent.  Instant claims 5-7 recite flexural strength and reflectance values not expressly claimed in the ‘445 patent, but which are considered inherent to claim 1 of the ‘445 patent as the instant claims and claim 1 of the ‘445 patent recite substantially identical structures as that which is claimed and one would reasonably expect the ‘445 patent to possess the claimed flexural strength and reflectance values as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  
Instant claim 8 recites an article with a substrate with a pattern coating and wherein when a strain is applied to the article, the article exhibits a failure strain of 0.5% or greater, and the pattern coating comprises a bimodal distribution of coating thickness comprising a lower-mode of 0-90 nm and a higher-mode of 50-5000 nm overlapping claim 9 of the ‘798 patent.  Instant claim 9 recites a distribution of thicknesses overlapping claim 9 of the ‘798 patent.  Instant claims 10-11 recite thickness ranges overlapping claim 9 of the ‘798 patent.  Instant claims 12-13 recite elastic modulus ranges overlapping claim 10 of the ‘798 patent.  Instant claims 14-16 recite flexural strength and reflectance values not expressly claimed in the ‘798 patent, but which are considered inherent to claim 9 of the ‘445 patent as the instant claims and claim 9 of the ‘798 patent recite substantially identical structures as that which is claimed and one would reasonably expect the ‘798 patent to possess the claimed flexural strength and reflectance values as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  Instant claim 17 recites a product-by-process limitation of vacuum deposition and is obvious in view of claim 9 of the ‘798 patent as the patentability of a product is based on the product itself absent a showing as to how the claimed process affects the final structure of the product.  See MPEP 2113.  Instant claim 17 and claim 9 of the ‘798 patent recite substantially identical products and therefore claim 17 is considered obvious in view of claim 9 of the ‘798 patent.  Instant claims 19-20 recite consumer electronic devices obvious in view of claims 9 and 11 of the ‘798 patent.
Claim 18 recites where the pattern coating is an oxide, oxynitride, nitride, carbide, or DLC material.  The claims of the ‘798 patent are silent regarding the identity of the coating material.
In a related field of endeavor, Baca teaches antireflective coatings on glass articles (abstract).  The coating comprises a plurality of nanoparticles on the surface of the glass article (Paragraph 4) (i.e. substrate) and the nanoparticles are arranged in a hexagonal close-packing pattern (Paragraph 38) and where the patterned nanoparticle coating of oxides of aluminum, silicon, titanium, etc. (Paragraph 41). 
As the instant claims, the claims of the ‘798 patent, and Baca are directed toward patterned nanocoating materials, they are considered analogous.  As such, instant claim 18 would have been obvious in view of claim 9 of the ‘798 patent and the teachings of Baca as oxide materials are conventionally known to be used for pattern coatings and one would have had a reasonable expectation of success.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,919,798 and in view of Baca et al. (US 2012/0281292 – cited by applicant).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites an article with a substrate with a pattern coating and wherein when a strain is applied to the article, the article exhibits a failure strain of 0.5% or greater, and the pattern coating comprises a bimodal distribution of coating thickness comprising a lower-mode of 0-20 nm and a higher-mode of 50-5000 nm, and the coating covers at least about 20% of the surface area and the pattern is continuous.  This is patentably indistinct of claim 9 of the ‘798 patent which recites an article with a substrate and a continuous patterned coating where the article displays an average strain-to-failure of 0.7-3% and the patterned coating comprises a lower-mode of 10-90 nm and a higher-mode of 50-5000 nm.  Claim 9 of the ‘798 patent recites subject matter overlapping and renders obvious that which is claimed.
Instant claim 2 recites a lower-mode thickness of about 0-10 nm overlapping claim 9 of the ‘798 patent.  Instant claims 3-4 recite elastic modulus ranges overlapping claim 10 of the ‘798 patent.  Instant claims 5-7 recite flexural strength and reflectance values not expressly claimed in the ‘798 patent, but which are considered inherent to claim 9 of the ‘798 patent as the instant claims and claim 9 of the ‘798 patent recite substantially identical structures as that which is claimed and one would reasonably expect the ‘798 patent to possess the claimed flexural strength and reflectance values as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  
Instant claim 8 recites an article with a substrate with a pattern coating and wherein when a strain is applied to the article, the article exhibits a failure strain of 0.5% or greater, and the pattern coating comprises a bimodal distribution of coating thickness comprising a lower-mode of 0-90 nm and a higher-mode of 50-5000 nm overlapping claim 1 of the ‘445 patent.  Instant claim 9 recites a distribution of thicknesses overlapping claim 5 of the ‘445 patent.  Instant claims 10-11 recite thickness ranges overlapping claim 1 of the ‘445 patent.  Instant claims 12-13 recite elastic modulus ranges overlapping claim 10 of the ‘445 patent.  Instant claims 14-16 recite flexural strength and reflectance values not expressly claimed in the ‘445 patent, but which are considered inherent to claim 1 of the ‘445 patent as the instant claims and claim 1 of the ‘445 patent recite substantially identical structures as that which is claimed and one would reasonably expect the ‘445 patent to possess the claimed flexural strength and reflectance values as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.  Instant claim 17 recites a product-by-process limitation of vacuum deposition and is obvious in view of claim 1 of the ‘445 patent as the patentability of a product is based on the product itself absent a showing as to how the claimed process affects the final structure of the product.  See MPEP 2113.  Instant claim 17 and claim 1 of the ‘445 patent recite substantially identical products and therefore claim 17 is considered obvious in view of claim 1 of the ‘445 patent.  Instant claims 19-20 recite consumer electronic devices obvious in view of claim 15 of the ‘445 patent.
Claim 18 recites where the pattern coating is an oxide, oxynitride, nitride, carbide, or DLC material.  The claims of the ‘445 patent are silent regarding the identity of the coating material.
In a related field of endeavor, Baca teaches antireflective coatings on glass articles (abstract).  The coating comprises a plurality of nanoparticles on the surface of the glass article (Paragraph 4) (i.e. substrate) and the nanoparticles are arranged in a hexagonal close-packing pattern (Paragraph 38) and where the patterned nanoparticle coating of oxides of aluminum, silicon, titanium, etc. (Paragraph 41). 
As the instant claims, the claims of the ‘445 patent, and Baca are directed toward patterned nanocoating materials, they are considered analogous.  As such, instant claim 18 would have been obvious in view of claim 1 of the ‘445 patent and the teachings of Baca as oxide materials are conventionally known to be used for pattern coatings and one would have had a reasonable expectation of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (US 2012/0281292 – cited by applicant).
Considering claim 8, Baca teaches antireflective coatings on glass articles (abstract).  The coating comprises a plurality of nanoparticles on the surface of the glass article (Paragraph 4) (i.e. substrate) and the nanoparticles are arranged in a hexagonal close-packing pattern (Paragraph 38; Figures 1a and 1c – reproduced below) (i.e. a patterned coating) with gaps between particles being optionally filled with binder such that the nanoparticles are embedded less than about half of one-half the diameter of the nanoparticles (Paragraph 7).  This is considered to teach a bimodal distribution of coating thickness.  The nanoparticles are taught to have a diameter ranging from about 80-200 nm (Paragraph 41) (i.e. a higher-mode thickness).  Based on the ranges disclosed by Baca, the binder thickness between particles may be up to about 0-100 nm (i.e. a lower-mode thickness).  

    PNG
    media_image1.png
    339
    760
    media_image1.png
    Greyscale

While not expressly teaching a singular example of the instantly claimed article, this would have been obvious to one of ordinary skill in the art in view of the teachings of Baca as this is considered a conventionally known combination of patterned nanoparticles separated by binder known to form antireflective layers and one would have had a reasonable expectation of success.  Further, the size of nanoparticles and binder thicknesses overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence of a criticality to the claimed ranges had been presented.
Baca does not expressly teach the claimed failure strain.  However, Baca teaches a patterned nanoparticle coating of oxides of aluminum, silicon, titanium, etc. (Paragraph 41) with thickness differential substantially identical to that which applicant discloses in Paragraphs 31, 41, and 71, 73, 78, and 100 of the originally filed specification as forming the claimed coating.  As such, one would reasonably expect the coated article of Baca to display the claimed failure strain range as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 9, Baca teaches where the nanoparticles have a diameter ranging from about 80-200 nm (Paragraph 41) (i.e. a higher-mode thickness) and binder such that the nanoparticles are embedded less than about half of one-half the diameter of the nanoparticles (Paragraph 7) indicating the binder thickness between particles may be up to about 0-100 nm (i.e. a lower-mode thickness).  As these are disclosed as ranges this is considered to comprise a distribution on each of the higher and lower mode thicknesses.
Considering claims 10-11, as outlined above, the binder thickness between particles may be up to about 0-100 nm (Paragraphs 7 and 41) overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 12-14, Baca does not expressly teach the claimed elastic modulus, flexural strength.  However, Baca teaches a patterned nanoparticle coating of oxides of aluminum, silicon, titanium, etc. (Paragraph 41) with thickness differential substantially identical to that which applicant discloses in Paragraphs 71, 73, 78, and 101 of the originally filed specification as forming the claimed coating.  As such, one would reasonably expect the coated article of Baca to display the claimed tensile stress and strain relationships, strain-to-failure, and hardness as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 15-16, Baca teaches where the average reflectance between 450-1000 nm is less than about 2% (Paragraph 77).  See MPEP 2144.05.
Considering claim 17, the recitation of “is deposited on…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the recited article.  See MPEP 2113.  Absent such a showing, the deposited coating of Baca (Paragraph 44) is considered to meet the claimed limitation.
Considering claim 18, Baca teaches a patterned nanoparticle coating of oxides of aluminum, silicon, titanium, etc. (Paragraph 41).
Considering claim 20, Baca teaches where the coated article is used in electronic devices (Paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan et al. (US 8,367,446) teaches a discontinuous patterned coating known to one in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784